DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite, “a condition indicating that a number if remaining sheets on the placement tray is only a few is satisfied.”  The disclosure does not supply some standard for measuring the scope of the term ‘only a few’.  The claim requires the exercise of subjective judgment without restriction thus rendering the claim indefinite.
Similarly, claims 9 and 18 recite, “a second mode in which a document exchange speed is prioritized.”  The scope of the second mode in which a document exchange speed is ‘prioritized’ is not clear.  The disclosure as a whole does not inform those skilled in the art about the scope of the invention with reasonable certainty.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 10-12, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata US 2015/0368056 (“Murata”).
 	Regarding claim 1, Murata disclosed a sheet conveying device, comprising: 
 	a placement tray (11) configured to hold a sheet thereon; 
 	a presence detection sensor (6) configured to detect a presence or absence of the sheet on the placement tray; and 
 	a control unit (10) configured to delay a determination timing of the presence or absence of the sheet on the placement tray to a predetermined timing (see paragraph 0080), including when a condition indicating that a number of the remaining sheets on the placement tray is only a few is satisfied.  
	Regarding claim 2, Murata disclosed the presence detection sensor has an end portion that protrudes onto the placement tray when the absence of the sheet is detected and the end portion does not protrude onto the placement tray when the presence of the sheet is detected (Figure 7).  
 	Regarding claim 3, Murata disclosed a next-sheet feeding sensor (8) configured to detect a presence or absence of the sheet on a path along which the sheet is conveyed, wherein the predetermined timing is a timing when a predetermined time has elapses after the next-sheet feeding sensor detects the absence of the sheet after the next-sheet feeding sensor detects that the sheet is present (paragraph 0080), and the control unit determines the presence or absence of the sheet based on a detection 
	Regarding claims 5 and 14, the control unit determines that the condition is satisfied even when a lifted amount of the placement tray becomes equal to or greater than a specified value.  
 	Regarding claims 6 and 15, the control unit determines that the condition is satisfied even when a predetermined number of sheets on the placement tray are fed.  
	Regarding claims 9 and 18, Murata disclosed a first mode in which the determination timing of the presence or absence of the sheet on the placement tray is delayed to the predetermined timing (as listed above), and a second mode in which a document exchange speed is prioritized, wherein the control unit switches between the first mode and the second mode according to an operation of a user (see at least paragraph 0098).  
 	Regarding claim 10, Murata disclosed an image forming apparatus, comprising: a placement tray (11) configured to hold a first sheet thereon; a presence detection sensor (6) configured to detect a presence or absence of the first sheet on the placement tray; a control unit (10) configured to delay a determination timing of the presence or absence of the first sheet on the placement tray to a predetermined timing, when a condition indicating that a number of remaining sheets on the placement tray is only a few is satisfied (as mentioned above); a storage unit (4a) configured to store a second sheet; and a printer unit (4c) configured to form an image on the second sheet fed from the storage unit based on image information generated from the first sheet.  
 	Regarding claim 11, Murata disclosed the presence detection sensor has an end portion that protrudes onto the placement tray when the absence of the sheet is detected and the end portion does not protrude onto the placement tray when the presence of the sheet is detected (Figure 7).  
	Regarding claim 12, Murata disclosed a next-sheet feeding sensor (8) configured to detect a presence or absence of the sheet on a path along which the sheet is conveyed, wherein the predetermined timing is a timing when a predetermined time has elapses after the next-sheet feeding sensor detects the absence of the sheet after the next-sheet feeding sensor detects that the sheet is present, and the control unit determines the presence or absence of the sheet based on a detection result of the presence detection sensor obtained after the predetermined timing is reached (as discussed above).  
 	Regarding claim 19, Murata disclosed a sheet presence or absence determination method, comprising: 
 	detecting the presence or absence of a sheet on a placement tray by a presence detection sensor (6); and delaying a determination timing of the presence or absence of the sheet on the placement tray to a predetermined timing (see at least paragraph 0080) even when a condition indicating that a number of remaining sheets on the placement tray are only a few is satisfied.  
 	Regarding claim 20, Murata disclosed detecting a presence or absence of the sheet on a path along which the sheet is conveyed (using 8); the predetermined timing is a timing when a predetermined time has elapses after detecting the absence of the sheet on the path along which the sheet is conveyed; and determining the presence or absence of the sheet based on a detection result obtained after the predetermined timing is reached (see paragraph 0080).  

Allowable Subject Matter
Claims 4, 7, 8, 13, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658